REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 18 2006, by and between RONCO CORPORATION, a Delaware corporation
(the “Company”), and Laurus Master Fund, Ltd. (the “Purchaser”).
 
This Agreement is made pursuant to the Security and Purchase Agreement, dated as
of the date hereof, by and among the Purchaser, the Company and various
subsidiaries of the Company (as amended, modified or supplemented from time to
time, the “Security Agreement”), and pursuant to the Warrant referred to
therein.
 
The Company and the Purchaser hereby agree as follows:
 
1.             Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Security Agreement shall have the meanings given
such terms in the Security Agreement. As used in this Agreement, the following
terms shall have the following meanings:
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means shares of the Company’s common stock, par value $0.00001
per share.
 
“Effectiveness Date” means, (i) with respect to the Registration Statement
required to be filed in connection with the shares of Common Stock issuable to
the Holder upon exercise of the Warrants issued on such initial funding date, a
date no later than one hundred eighty (180) days following the date hereof and
(ii) with respect to each additional Registration Statement required to be filed
hereunder, a date no later than one hundred eighty (180) days following the
applicable Filing Date.
 
“Effectiveness Period” has the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.
 
“Filing Date” means, with respect to (1) the Registration Statement required to
be filed in connection with the shares of Common Stock issuable to the Holder
upon exercise of the Warrant, the date which is sixty (60) days after the date
hereof and (2) the Registration Statement required to be filed in connection
with the shares of Common Stock issuable to the Holder as a result of
adjustments to the Exercise Price, made pursuant to Section 4 of the Warrant or
otherwise, sixty (60) days after the occurrence of such event or the date of the
adjustment of the Exercise Price.
 
“Holder” or “Holders” means the Purchaser or any of its affiliates or
transferees to the extent any of them hold Registrable Securities, other then
those purchasing Registrable Securities in a market transaction.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
 
 

--------------------------------------------------------------------------------

 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means the shares of Common Stock issuable upon
exercise, in whole or in part, of the Warrants.
 
“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus therein, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.
 
“Security Agreement” has the meaning given to such term in the Preamble hereto.
 
“Trading Market” means any of the OTC Bulletin Board, NASDAQ Capital Market, the
NASDAQ National Market, the American Stock Exchange or the New York Stock
Exchange.
 
“Warrants” means the Common Stock purchase warrants issued in connection with
the Security Agreement, whether on the date thereof or thereafter.
 
 
2

--------------------------------------------------------------------------------

 
2.            Registration.
 
(a)  On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the Registrable Securities for a
selling stockholder resale offering to be made on a continuous basis pursuant to
Rule 415. The Registration Statement shall be on Form S-1. The Company shall use
is best efforts to cause the Registration Statement to become effective and
remain effective as provided herein. The Company shall use its best efforts to
cause the Registration Statement to be declared effective under the Securities
Act by the Effectiveness Date. The Company shall use its reasonable commercial
efforts to keep the Registration Statement continuously effective under the
Securities Act until the date which is the earlier date of when (i) all
Registrable Securities covered by such Registration Statement have been sold or
(ii) all Registrable Securities covered by such Registration Statement may be
sold immediately without registration under the Securities Act and without
volume restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders; provided,
however, that the Company may suspend offers and sales of Registrable Securities
for a period of not more than 60 trading days in any twelve month period (a
“Blackout Period”) if, in the good faith judgment of the Company’s board of
directors, the continued distribution of the Registrable Securities covered by
such Registration Statement would be seriously detrimental to the Company and
its stockholders because of the existence of, or in anticipation of, any
acquisition activity or the unavailability, for reasons beyond the control of
the Company, of any required financial statements, or disclosure of information
which is in its best interest not to publicly disclose or any other event or
condition of similar significance to the Company (each, an “Effectiveness
Period”).
 
(b)   Within five business days of the date on which the Registration Statement
has been declared effective, the Company shall cause its counsel to issue a
blanket opinion in substantially the form attached hereto as Exhibit A, to the
transfer agent. Copies of the blanket opinion required by this Section 2(b)
shall be delivered to the Purchaser within the time frame set forth above.
 
3.  Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:
 
(a)  prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its best efforts to cause such
Registration Statement to become and remain effective for the Effectiveness
Period with respect thereto, and promptly advise the Purchaser of all filings;
 
(b)  prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement and to keep such Registration Statement effective until
the expiration of the Effectiveness Period applicable to such Registration
Statement;
 
(c)  furnish to the Purchaser such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
Prospectus) as the Purchaser reasonably may request to facilitate the public
sale or disposition of the Registrable Securities covered by such Registration
Statement;
 
 
3

--------------------------------------------------------------------------------

 
(d)  use its best efforts to register or qualify the Purchaser’s Registrable
Securities covered by such Registration Statement under the securities or “blue
sky” laws of such jurisdictions within the United States as the Purchaser may
reasonably request, provided, however, that the Company shall not for any such
purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;
 
(e)  list the Registrable Securities covered by such Registration Statement with
any securities exchange on which the Common Stock of the Company is then listed;
 
(f)  immediately notify the Purchaser of the commencement and termination of any
Blackout Period during which the Holders may not offer Registrable Securities
for sale and, at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act, immediately notify the Purchaser of the
happening of any event of which the Company has knowledge as a result of which
the Prospectus contained in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing; and
 
(g)  make available for inspection by the Purchaser and any attorney, accountant
or other agent retained by the Purchaser, all publicly available,
non-confidential financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all publicly available, non-confidential information
reasonably requested by the attorney, accountant or agent of the Purchaser.
 
4.            Registration Expenses. All expenses relating to the Company’s
compliance with Sections 2 and 3 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel and independent public accountants for the Company, fees and expenses
(including reasonable counsel fees) incurred in connection with complying with
state securities or “blue sky” laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, fees of, and disbursements incurred by, one
counsel for the Holders (not to exceed $15,000) are called “Registration
Expenses”. All selling commissions applicable to the sale of Registrable
Securities, including any fees and disbursements of any special counsel to the
Holders beyond those included in Registration Expenses, are called “Selling
Expenses.” The Company shall only be responsible for all Registration Expenses
and shall not be responsible for Selling Expenses.
 
5.            Indemnification.
 
(a)  In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless each Holder, and its officers, directors and each other person, if any,
who controls such Holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or
 
 
4

--------------------------------------------------------------------------------

 
several, to which such Holder, or such persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant to this Agreement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse such Holder, and each
such person for any reasonable legal or other expenses incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by or on behalf of any Holder in writing specifically for use in any
such document.
 
(b)  In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, each Holder whose Registrable
Securities are included in such Registration Statement will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by or on behalf of
the Holder to the Company expressly for use in (and such information is
contained in) the Registration Statement under which such Registrable Securities
were registered under the Securities Act pursuant to this Agreement, any
preliminary Prospectus or final Prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such person for any reasonable legal or other expenses incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action, provided, however, that the Holder will be liable
in any such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished in writing to the Company by or on behalf of the Holder specifically
for use in any such document. Notwithstanding the provisions of this paragraph,
each Holder shall not be required to indemnify any person or entity in excess of
the amount of the aggregate net proceeds received by such Holder in respect of
Registrable Securities in connection with any such registration under the
Securities Act except in the case of fraud or willful misconduct by such Holder.
 
(c)  Promptly after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an “Indemnifying Party”), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall
 
 
5

--------------------------------------------------------------------------------

 
not relieve it from any liability which it may have to such Indemnified Party
other than under this Section 5(c) and shall only relieve it from any liability
which it may have to such Indemnified Party under this Section 5(c) if and to
the extent the Indemnifying Party is prejudiced by such omission. In case any
such action shall be brought against any Indemnified Party and it shall notify
the Indemnifying Party of the commencement thereof, the Indemnifying Party shall
be entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
Indemnified Party, and, after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume and undertake the defense
thereof, the Indemnifying Party shall not be liable to such Indemnified Party
under this Section 5(c) for any legal expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof; if the Indemnified
Party retains its own counsel, then the Indemnified Party shall pay all fees,
costs and expenses of such counsel, provided, however, that, if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and the Indemnified Party shall have reasonably concluded that there may be
reasonable defenses available to it which are different from or additional to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, the Indemnifying Party shall select one separate counsel
reasonably acceptable to the Indemnified Party to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
 
(d)  In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) any
Holder, or any officer, director or controlling person of any Holder, makes a
claim for indemnification pursuant to this Section 5 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 5 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of such Holder or such officer, director or controlling person of such
Holder in circumstances for which indemnification is provided under this Section
5; then, and in each such case, the Company and such Holder will contribute to
the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion so that such Holder
is responsible only for the portion represented by the percentage that the
public offering price of its securities offered by the Registration Statement
bears to the public offering price of all securities offered by such
Registration Statement, provided, however, that, in any such case, (A) such
Holder will not be required to contribute any amount in excess of the public
offering price of all such securities offered by it pursuant to such
Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
6.  Representations and Warranties.
 
(a)  The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and, except with respect to certain matters which the Company has
disclosed to the Purchaser on Schedule 12(u) to the Security Agreement, the
Company has filed all proxy
 
 
6

--------------------------------------------------------------------------------

 
statements, reports, schedules, forms, statements and other documents required
to be filed by it under the Exchange Act. The Company has filed (i) its Annual
Report on Form 10-K for the fiscal year ended June 30, 2005, as amended, and
(ii) its Quarterly Reports on Form 10-Q for the fiscal quarters ended September
30, 2005 and December 31, 2005, as amended (collectively, the “SEC Reports”).
Each SEC Report, as amended, was, at the time of the filing of its most recent
amendment, in substantial compliance with the requirements of its respective
form and none of the SEC Reports, as amended, nor the financial statements (and
the notes thereto) included in the SEC Reports, as amended, as of the respective
filing dates of the most recent amendments, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports, as amended, comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed) and fairly present in all material respects the financial condition,
the results of operations and the cash flows of the Company and its
subsidiaries, on a consolidated basis, as of, and for, the periods presented in
each such SEC Report, as amended.
 
(b)  The Common Stock is quoted for trading on the OTC Bulletin Board and
satisfies all requirements for the continuation of such quotation, and the
Company shall do all things necessary for the continuation of such quotation.
The Company has not received any notice that its Common Stock will no longer be
quoted on the NASDAQ Over The Counter Bulletin Board (except for prior notices
which have been fully remedied) or that the Common Stock does not meet all
requirements for the continuation of such listing
 
(c)  Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Warrants pursuant to the Security Agreement to
be integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Warrants pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
subsidiaries take any action or steps that would cause the offering of the
Warrants to be integrated with other offerings .
 
(d)  The Notes and the Warrant are all restricted securities under the
Securities Act as of the date of this Agreement. Except with respect to Blackout
Periods, the Company will not issue any stop transfer order or other order
impeding the sale and delivery of any of the Registrable Securities at such time
as such Registrable Securities are registered for public sale or an exemption
from registration is available, except as required by federal or state
securities laws.
 
(e)  The Company understands the nature of the Registrable Securities and
recognizes that the issuance of such Registrable Securities may have a potential
dilutive effect. The Company specifically acknowledges that its obligation to
issue the Registrable Securities is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company.
 
 
7

--------------------------------------------------------------------------------

 
(f)  Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.
 
(g)  The Company will at all times have authorized and reserved a sufficient
number of shares of Common Stock for the full exercise of the Warrants.
 
7.           Miscellaneous.
 
(a)  Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.
 
(b)  No Piggyback on Registrations. Except as and to the extent set forth on
Schedule 7(b) hereto, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in any Registration Statement other than the Registrable Securities, and
the Company shall not after the date hereof enter into any agreement providing
any such right for inclusion of shares in the Registration Statement to any of
its security holders. Except as and to the extent specified in Schedule 7(b)
hereto, the Company has not previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been fully satisfied.
 
(c)  Compliance and Information from Holders. Each Holder covenants and agrees
that it will comply with the prospectus delivery requirements of the Securities
Act and with Regulation M and any other requirements related to its sales of the
Company’s securities, in all cases as applicable to it, in connection with sales
of Registrable Securities pursuant to any Registration Statement. In addition,
the Holders of Registrable Securities included in any Registration Statement
shall furnish to the Company such information regarding such Holder or Holders
and the plan or distribution proposed by such Holder or Holders as the Company
may request in writing.
 
(d)  Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such
 
 
8

--------------------------------------------------------------------------------

 
Prospectus or Registration Statement. The Company may provide appropriate stop
orders to enforce the provisions of this paragraph. For purposes of this
Agreement, a “Discontinuation Event” shall mean (i) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement (the
Company shall provide true and complete copies thereof and all written responses
thereto to each of the Holders); (ii) any request by the Commission or any other
Federal or state governmental authority for amendments or supplements to such
Registration Statement or Prospectus or for additional information; (iii) the
issuance by the Commission of any stop order suspending the effectiveness of
such Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(e)  Piggy-Back Registrations. If at any time during any Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities required to be covered during such Effectiveness Period and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder written notice of such determination and, if within
fifteen (15) days after receipt of such notice, any such Holder shall so request
in writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered, to
the extent the Company may do so without violating registration rights of others
which exist as of the date of this Agreement, subject to customary underwriter
cutbacks applicable to all holders of registration rights and subject to
obtaining any required consent of any selling stockholder(s) to such inclusion
under such registration statement.
 
(f)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
not less than a majority of the then outstanding Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
certain Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.
 
 
9

--------------------------------------------------------------------------------

 
(g)  Notices. Any notice or request hereunder may be given to the Company or the
Purchaser at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 7(g).
Any notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail, Federal Express or
other national overnight next day carrier (collectively, “Courier”) or telecopy
(confirmed by mail). Notices and requests shall be, in the case of those by hand
delivery, deemed to have been given when delivered to any party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given on the earlier of actual receipt or five (5) business days after the date
when deposited in the mail or with the overnight mail carrier, and, in the case
of a telecopy, when confirmed. The address for such notices and communications
shall be as follows:
 


If to the Company:
RONCO CORPORATION
61-69 W. Moreland Road
Simi Valley, CA 93065
Attention: Chief Executive Officer
Facsimile: (805) 433-1033
     
with a copy to:
   
Broad and Cassel
   
1 N. Clematis Street, Suite 500
   
West Palm Beach, Florida 33401
Attention: Kathleen L. Deutsch, P.A.
Facsimile: (561) 650-1130
   
If to a Purchaser:
To the address set forth under such Purchaser name on the signature pages
hereto.
If to any other Person who is
 
then the registered Holder:
To the address of such Holder as it appears in the stock transfer books of the
Company

 
or such other address as may be designated in writing hereafter in accordance
with this Section 7(g) by such Person.
 
(h)  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of the Purchaser.
Each Holder may assign its rights under this Agreement as permitted under the
Security Agreement.
 
(i)  Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
 
10

--------------------------------------------------------------------------------

 
(j)  Governing Law, Jurisdiction and Waiver of Jury Trial. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. The Company and the Holders
hereby consent and agree that the state or federal courts located in the County
of New York, State of New York shall have exclusion jurisdiction to hear and
determine any Proceeding between the Company, on the one hand, and the Holders,
on the other hand, pertaining to this Agreement or to any matter arising out of
or related to this Agreement; provided, that the Holders and the Company
acknowledge that any appeals from those courts may have to be heard by a court
located outside of the County of New York, State of New York, and
further provided, that nothing in this Agreement shall be deemed or operate to
preclude the Purchaser from bringing a Proceeding in any other jurisdiction to
collect the obligations, to realize on the Collateral or any other security for
the obligations, or to enforce a judgment or other court order in favor of the
Purchaser. The Company and the Holders expressly submit and consent in advance
to such jurisdiction in any Proceeding commenced in any such court, and the
Company and the Holders hereby waive any objection which it may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens. The
Company and the Holders hereby waive personal service of the summons, complaint
and other process issued in any such Proceeding and agrees that service of such
summons, complaint and other process may be made by registered or certified mail
addressed to the Company at the address set forth in Section 7(g) and to the
Holders at their respective addresses as shown in the Company’s records and that
service so made shall be deemed completed upon the earlier of the actual receipt
thereof or five (5) days after deposit in the U.S. mails, proper postage
prepaid. The parties hereto desire that their disputes be resolved by a judge
applying such applicable laws. Therefore, to achieve the best combination of the
benefits of the judicial system and of arbitration, the parties hereto waive all
rights to trial by jury in any Proceeding brought to resolve any dispute,
whether arising in contract, tort, or otherwise between the Holders and/or the
Company arising out of, connected with, related or incidental to the
relationship established between then in connection with this Agreement. If
either party hereto shall commence a Proceeding to enforce any provisions of
this Agreement, the Security Agreement or any other Ancillary Agreement, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
(k)  Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(l)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein
 
 
11

--------------------------------------------------------------------------------

 
 
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the parties hereto shall use their reasonable efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such term, provision, covenant or
restriction. It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.
 
(m)  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
 
[Balance of page intentionally left blank; signature page follows]
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
RONCO CORPORATION
 
By: /s/ Paul Kabashima                              
Name: Paul Kabashima                               
Title: Interim President                               
 
LAURUS MASTER FUND, LTD.
 
By: unintelligible                                         
Name: unintelligible                                    
Title: Director                                              
 
Address for Notices:
 
825 Third Avenue, 14th Floor
New York, New York 10022
Attention: David Grin
Facsimile: 212-541-4434
 


 
 
13

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
____________, 200___
 
[Ronco transfer agent]
_________________
_________________
_________________
Attn: _____________
 

 
Re:
RONCO CORPORATION, a Delaware corporation (the “Company”)

 
Ladies and Gentlemen:
 
We have been requested to render this opinion in connection with the transfer
from time to time of up to an aggregate of ___________ shares (the “Shares”) of
the Company’s common stock, par value $.00001, by the persons and entities named
as a selling stockholder in the Registration Statement (as hereafter defined)
(individually, a “Holder,” and collectively, the “Holders”) in the amounts set
forth next to each Holder’s name. Schedule A attached hereto sets forth the name
of each Holder to whom this opinion relates and the number of Shares offered for
sale by such Holder.


We have been advised by the Company that it has heretofore issued the Shares (or
plans to issue the Shares just prior to the sale or transfer described herein in
accordance with issuance instructions the Company provides to you (the “Issuance
Instructions”)) to the Holders pursuant to the exemption from registration
afforded by Section 4(2) of the Securities Act of 1933, as amended (the “Act”),
and the rules and regulations promulgated thereunder, and that the certificates
evidencing the Shares bear (or would bear, if they had not already been issued)
a restrictive legend. We have been further advised by the Holders that they wish
to sell the Shares from time to time.


The sale of the Shares has been registered in a registration statement on Form
S-1 (File No. ______________________) (the “Registration Statement”), filed
under the Act, which Registration Statement was declared effective by the
Securities and Exchange Commission (the “SEC”) on __________ (the “Effective
Date”). We have no knowledge as of the date hereof as to the issuance of any
stop order suspending the effectiveness of the Registration Statement. We have
also been advised by the Company that there have been no material changes in the
information contained in the Registration Statement since the Effective Date
that would require the filing of an amendment or supplement thereto, which
amendment or supplement has not been filed with the SEC, and in the case of an
amendment, declared effective by the SEC. Pursuant to the Registration Rights
Agreement dated as of _________ among the Company and Laurus Master Fund, Ltd.,
the Holders have agreed to deliver a copy of the definitive prospectus
constituting a portion of the Registration Statement to each buyer or transferee
of the Shares.


 
14

--------------------------------------------------------------------------------

 
In rendering the opinions set forth herein, we have relied as to the factual
matters that affect our opinions solely on our examination of the foregoing
documents and have made no independent verification of the facts contained in
those documents. Furthermore, we have not undertaken any independent
investigation as to the accuracy or completeness of any factual representation
or other information made or furnished in connection with the Registration
Statement.


Based solely upon the foregoing and in reliance thereon, we are of the opinion
that the sale or transfer of the Shares may be effected in accordance with
instructions of each Holder, provided that all of the following conditions have
been met: (i) if the Shares being transferred have not yet been issued, you have
received Issuance Instructions from the Company with respect to such Shares;
(ii) you have not received a notice from the Company that the Registration
Statement is no longer materially accurate and must be amended or supplemented
by the Company; and (iii) all endorsement requirements for the transfer of the
Shares have been complied with and are satisfied. Newly issued certificates
evidencing the Shares sold need not be legended and no stop order need be
maintained against them because the sale of Shares to our knowledge will comply
with the registration provisions of the Act.


We are licensed to practice law only in the State of Florida and do not hold
ourselves out to be experts on the laws of any jurisdiction other than the State
of Florida, the General Corporation Law or the State of Delaware, and the United
States federal securities laws.


This opinion letter is being furnished to you solely in connection with the
transfer of the Shares by you as transfer agent for the Company. This opinion
letter is not to be relied on by any other party for any other purpose.


 
Very truly yours,
 
[Company Counsel]
 


 
 
15

--------------------------------------------------------------------------------

 


 


 

